Citation Nr: 0314755	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  09-496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for post-traumatic stress disorder (PTSD) prior to 
October 28, 1995.

2.  Entitlement to an effective date earlier than October 28, 
1995 for the grant of an initial 30 percent evaluation for 
PTSD.

3.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant served on active duty from April 1968 to April 
1971.

This matter is on appeal to the Board of Veterans Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  

In an April 30, 2001 decision, the Board denied appellant's 
claim for entitlement to an initial evaluation greater than 
10 percent for PTSD prior to October 28, 1995; and the claim 
of entitlement to an effective date earlier than October 28, 
1995 for the grant of an initial 30 percent evaluation for 
PTSD.  The Board remanded the claim for an evaluation in 
excess of 30 percent for PTSD to the RO for further 
development.  The appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  

In September 2002, counsel for the appellant and the 
Secretary submitted a "Joint Motion For Remand And For A Stay 
Further Proceedings" pending a ruling on the motion by the 
CAVC.  The joint motion for remand required the Board to 
vacate its decision and perform additional development.  

An Order of the CAVC dated in September 2002 granted the 
joint motion for remand and vacated the Board's April 1999 
decision.  This case was remanded to the Board for 
readjudication, and disposition in accordance with the CAVC's 
ORDER.  

In the April 2001 decision the Board referred the issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) to the 
RO.  The RO has not addressed this issue.  As this claim has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the September 2002 joint motion the parties "agreed that 
all three issues appealed by the Appellant to the Board of 
Veterans' Appeals are inextricably intertwined.  As such, the 
parties are agreed that the Board should have remanded the 
Appellant's (sic) claim for entitlement to a higher initial 
rating from September 28, 1988 to October 28, 1995, and his 
claim for an earlier effective date for the grant of a 30 
percent rating prior to October 28, 1995."  Joint Motion, 
pp. 4-5 (Sept 2002).  

In the September 2002 joint motion the parties also agreed 
"that the appropriate action in the disposition of this 
matter is for the Agency of Original Jurisdiction to 
readjudicate each of the pending claims, pursuant to the 
enhanced duties to assist and the duties to inform created 
under the VCAA."  Joint Motion, p. 5.  

The evidence shows that the RO has not readjudicated the 
pending claims pursuant to the enhanced duties to assist and 
the duties to inform created under the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA.  

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review any 
requested development to ensure it is 
responsive to and in complete compliance 
with the VCAA and, if not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an initial evaluation greater than 10 
percent for PTSD prior to October 28, 
1995; entitlement to an effective date 
earlier than October 28, 1995 for the 
grant of an initial 30 percent evaluation 
for PTSD; and, an increased evaluation in 
excess of 30 percent for PTSD.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


